UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-3418 CALVERT CASH RESERVES (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: September 30 Date of reporting period: Twelve months ended September 30, 2012 Item 1. Report to Stockholders. [CCR Annual Report] Choose Planet-friendly E-delivery! Sign up now for on-line statements, prospectuses, and fund reports. In less than five minutes you can help reduce paper mail and lower fund costs. Just go to www.calvert.com . If you already have an online account at Calvert, click on My Account, and select the documents you would like to receive via e-mail. If you’re new to online account access, click on Login/Register to open an online account. Once you’re in, click on the E-delivery sign-up at the bottom of the Account Portfolio page and follow the quick, easy steps. Note: if your shares are not held directly at Calvert but through a brokerage firm, you must contact your broker for electronic delivery options available through their firm. Dear Shareholders: Performance For the 12-month period ended September 30, 2012, Calvert Cash Reserves Institutional Prime Money Market Fund returned 0.01%. Its benchmark, the Lipper Institutional Money Market Funds Average, returned 0.06% for the same period. Market Review During the past 12 months, the U.S. fixed-income market and other financial markets continued to be buffeted by a bevy of factors, including the decisions of central banks, policymakers, politicians, and voters in countries across the globe. Often, these decisions resulted in efforts to address slower economic growth and the financial instability created by the 2008 financial crisis—an event that triggered ongoing sovereign- and bank-debt issues in the euro area and dampened global economic growth. From mid-2012, financial markets benefitted as central banks in key countries eased monetary policy. When the debt crisis in Spain threatened the stability of global financial markets, Mario Draghi, president of the European Central Bank (ECB), made a public pledge to take action to save the euro. Soon after, the ECB announced its Outright Monetary Transactions program, which will support the debt markets of any euro member government that seeks a financial bailout and is willing to implement austerity measures. There also was relief after key eurozone elections and when a German high court decision upheld the permanent euro bailout facility. An important benefit of these various actions—the ECB’s in particular—was a reduction of fear in the financial markets. One measure of fear, the VIX Index of the expected volatility of U.S. stock prices, fell by 63% over the reporting period. 1 In the United States, the impact of partisan politics, political gridlock, and looming elections was apparent throughout the reporting period. This was particularly true at the end of 2011 (the beginning of the 12-month period), when markets recovered from near-default on U.S. government debt. It is also true today, as the potential economic effect of an unaddressed “fiscal cliff” looms over the economy. U.S. fiscal policy was effectively disabled. The Federal Reserve (Fed) faced sub-trend gross domestic product (GDP) growth, a below-target inflation rate, a weak labor market, and the unresolved euro crisis. In response to these challenges, the Fed lengthened the average maturity of the central bank’s securities portfolio over the reporting period, extended its commitment to a near-zero target interest rate, and initiated a third round of purchases of government-guaranteed securities (i.e., “QE3”) focused on mortgage-backed debt. Purchases of mortgage-backed securities are intended to drive down U.S. mortgage rates and, therefore, assist the nascent U.S. housing sector recovery. Significantly, the Fed made a more explicit commitment to tip monetary policy toward reducing unemployment even at the cost of a temporarily above-target consumer price inflation rate. The chief tactics of Fed policy have been to effectively promise to hold savers’ rates to near zero and to remove a vast amount of U.S. government-guaranteed bonds from the market. By driving down the yields available on the safest investments, the Fed led investors to take more risk through the purchases of equities and corporate debt. This behavior drove equity prices higher and the yields on bonds lower. Higher equity prices helped household net worth recover from the 2008 crisis. Lower corporate bond yields helped ease financial conditions in the private-sector debt market. Over the reporting period, a key investment-grade bond yield index fell by more than one percentage point to 2.86% and a key non-investment-grade bond yield index declined by almost three percentage points to 6.62%. 2 The benchmark 10-year Treasury yield declined by approximately one-quarter percentage point to about 1.65%. Money-market yields remained pinned just above zero percent. At the end of the reporting period, the three-month Treasury bill yield was little changed at 0.11%, as was the three-month non-financial commercial paper yield at 0.18%. 3 Portfolio Strategy Since money market rates remained at historically low levels, we maintained our strategy of investing in high-grade, conservative securities. The Portfolio’s primary investments include liquid variable-rate demand notes and U.S. government securities, including agencies and Treasuries. We believe this strategy allows us to meet our goals of liquidity and principal preservation. Our Fund, like all money market funds, is subject to the stringent guidelines of Rule 2a-7, which was established under the Investment Company Act of 1940 and influences the credit quality, maturity, and liquidity of investments in money-market funds. Recent changes to the rule have created even stronger guidelines designed to further enhance credit, liquidity, and transparency. Calvert’s internal diversification guidelines are designed to limit risk even further. www.calvert.com CALVERT CASH RESERVES INSTITUTIONAL PRIME FUND ANNUAL REPORT 1 % of Total INVESTMENT ALLOCATION Investments Corporate Bonds 1.3 % Municipal Obligations 0.9 % Variable Rate Demand Notes 81.7 % U.S. Government Agencies and Instrumentalities 2.7 % U.S. Treasury Obligations 13.3 % Time Deposit 0.1 % Total % AVERAGE ANNUAL TOTAL RETURN (year ended 9/30/12) One year 0.01 % Five year 1.00 % Ten year 1.95 % 7-DAY SIMPLE/EFFECTIVE YIELD (as of 9/30/12) 7-day simple yield 0.01 % 7-day effective yield 0.01 % Total return assumes reinvestment of dividends.The performance data shown represents past performance and does not guarantee future results. All performance data reflects fee waivers and/ or expense limitations, if any are in effect; in their absence performance would be lower. See Note B in Notes to Financial Statements. Investment return will fluctuate so that current performance may be lower or higher than the performance data quoted. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund. Visit www.calvert.com for current performance data. Outlook Fiscal policy uncertainty is a distraction to U.S. corporate leadership, which remains somewhat risk averse. This uncertainty has dampened corporations’ plans to invest and hire new workers, so it is critical that corporate leaders gain a better sense of the future path of federal taxes and spending. In addition, financial-sector companies, in particular, must adjust to new post-crisis regulatory rules. However, we do not expect much fiscal policy clarity for at least the next quarter. The economy would be poised to do better if political leadership produced a creditable fiscal package that reduced uncertainty. That would take pressure off the Fed to continue easing monetary policy. We expect the economy to continue to grow at a modest pace, consumer price inflation to remain low, and the job market to only slowly improve. The Fed may announce more purchases of Treasury securities early in 2013 after the current maturity extension program expires on December 31. Government-guaranteed bond yields should remain quite low and money-market yields will likely stay close to zero. Though money market rates have remained at historically low levels for quite some time, the total net assets of money market funds was $2.6 trillion 4 as of September 2012. Thomas A. Dailey Portfolio Manager Calvert Investment Management, Inc.
